DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-17, 22-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,157,839 to Riskin et al. (Riskin).
Riskin teaches:
Claim 1: A non-invasive wound closure system, comprising: a pair of identical closure components (Fig. 33 reproduced with annotation below), each closure component comprising: an anchor comprised of a standoff assembly (Fig. 33 reproduced with annotation below) with an opening and an adhesive base (Fig. 33 reproduced with annotation below) below the standoff assembly, each opening having a gradually increasingly sloped inner surface (Fig. 33 reproduced with annotation below); a ratcheting mechanism (Fig. 33 reproduced with annotation below) positioned within the opening; and a pull tab (Fig. 33 reproduced with annotation below) extending from the anchor and adapted to mate with the opening of the standoff assembly of an opposing closure component; wherein each pull tab comprises teeth (Fig. 33 reproduced with annotation below) adapted to engage the ratcheting mechanism.
Claim 2: The gradually increasingly sloped inner surface (Fig. 33 reproduced with annotation below) is adapted to force at least one tooth up and into the standoff assembly to prevent the pull tab from being inadvertently withdrawn from the opening (functional limitation and the sloped inner surface of Riskin is capable of doing such since it meets all the claimed structures).
Claim 7: Each closure component is a single piece of material (Fig. 35).
Claim 8: A tissue attachment base (319, Fig. 37) coupled to the anchor of each closure component. 
Claim 9: Each standoff assembly is comprised of a forward face from which the pull tab extends and a reward face, wherein the forward face is sloped rearward as it approaches the adhesive base (Fig. 3 reproduced with annotation below). 
Claim 10: When a closure component is positioned on opposite sides of a wound and the pull tab of each closure component (Fig. 3 reproduced with annotation below) engages the opening in the standoff assembly of the opposing closure component, as the pull tabs are pulled away from each other, the wound is closed such that the contact of the sloped forward faces of each standoff assembly cause eversion of tissue edges of the wound (Fig. 32). 
Claim 11: The adhesive bae is porous (Fig. 21, layer 183 is a porous material, Col. 26, Il. 37-54). 
Claim 12: The ratcheting mechanism (Fig. 3 reproduced with annotation below) is adapted to engage with the teeth of the opposing pull tab (Fig. 3 reproduced with annotation below) to allow the pull tab to enter the opening and prevents the pull tab from being withdrawn from the opening. 
Claim 13: The pair of closure components (Fig. 3 reproduced with annotation below) are stored in a semi-engaged position prior to application to a patient (functional limitation, the closure components are capable of being stored in a semi-engaged position as claimed). 
Claim 14: Multiple pairs of closure components are sued to close a wound (Figs. 5-6). 
Claim 15: Each anchor is adapted to be attached to skin without piercing the skin. (the anchors use adhesive bases, see figure 3 below).
Claim 16: A method of non-invasively closing a wound: positioning a mated pair of identical closure components on either side of the wound, each closure component comprising: an anchor comprised of a standoff assembly with an opening and an adhesive base below the standoff assembly, each opening having a gradually increasingly sloped inner surface; a ratcheting mechanism positioned within the opening; a forward face from which the pull tab extends and a reward face, wherein the forward face is sloped rearward as it approaches the adhesive base; and a pull tab extending from the anchor and mated with the opening of the standoff assembly of an opposing closure component, wherein each pull tab comprises teeth adapted to engage the ratcheting mechanism; engaging the closure components by pulling the pull tabs apart, thereby forcing the sloped forward faces of each standoff assembly into contact and causing eversion of tissue edges of the wound. (Fig. 3 reproduced with annotation below)
Claim 17: Securing the pull tab within the opening by forcing at least one tooth up and into the standoff assembly with the gradually increasingly sloped inner surface. (Fig. 3 reproduced with annotation below) 
Claim 22: Each closure component is a single piece of material (Fig. 35). 
Claim 23: Each closure component further comprises a tissue attachment base (319, Fig. 37) coupled to the anchor. 
Claim 24: The adhesive base is porous (Fig. 21, layer 183 is a porous material, Col. 26, Il. 37-54). 
Claim 25: The ratcheting mechanism is adapted to engage with the teeth of the opposing pull tab to allow the pull tab to enter the opening and prevents the pull tab from being withdrawn from the opening (Fig. 3 reproduced with annotation below). 
Claim 27: Positioning and engaging multiple pairs of closure components to close a wound (Figs. 5-6).
Claim 28: Affixing the closure components to skin of a patient without piercing the skin (the anchors use adhesive bases, see figure 3 below).


    PNG
    media_image1.png
    961
    736
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riskin.
Riskin teaches:
The method of claim 16 (see rejection of claim 16 below).
Riskin fails to teach:
Storing the pair of closure components in a semi-engaged position prior to application to a patient.
Riskin discloses the method and steps of a non-invasive wound closure system as claim but is silence about the method step of storing the pair of closure component in a semi-engaged position prior to apply to a patient as claimed. However, it would have been obvious to one of ordinary skill in the art at the time of the inventio was filed to have the closure components stored in a semi-engaged position in order to reduce the amount of time to apply the device on to the skin for a quick apply of the closure component to both sides of the wound and reduce the discomfort for having to insert each of the pull tabs in the each of the openings of the standoff assembly in order to close the wound.
Allowable Subject Matter
Claims 3-6 and 18-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 3 and 18, the cited art fails to disclose in each ratcheting mechanism has at least one breakaway connector positioned within the opening of the standoff assembly.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. The applicant argued in the Remarks that Riskin stated that the embodiments in Figs. 31 and 38 more clearly show the inner portions of the embodiment shown in figure 33, which the examiner used for rejection of the gradually increase slope, that the slopped inner portion disclosed by Riskin is a flat, continuous slope, not “a gradually increasingly slopped inner surface”.  This is not persuasive.  The pull tab 315 in Figure 33 clearly shown being positioned upward in the air as the result of the gradually increasing inner slopped as the same for the other pull tab on the other side from the other device.  Figures 34A-B also shown such gradually increasingly slopped inner surface as the pull tabs are positioned upward.  In the interview on 10/07/2022, the applicant’s representative stated that the drawings in figures 31-34 of the cited art Riskin are mistakes since this the cited art Riskin is a common inventor or the same assignee and trying to improve on it.  However, the examiner does not see that the cited art Riskin have the same inventor or assignee as the instant application.  Hence, this is not persuasive.  Riskin in figure 33 clearly shows there is a gradually increasing inner slopped surface that reads on the claimed limitation.  The examiner suggests that applicant to consider the objected claims in order to move the case forward.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771